
	
		II
		110th CONGRESS
		1st Session
		S. 1888
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mrs. Clinton (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 4, United States Code, to add National
		  Korean War Veterans Armistice Day to the list of days on which the flag should
		  especially be displayed.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Korean War Veterans Recognition
			 Act of 2007.
		2.Display of flag
			 on National Korean War Veterans Armistice DaySection 6(d) of title 4, United States Code,
			 is amended by inserting National Korean War Veterans Armistice Day, July
			 27; after July 4;.
		
